I concur in the judgment insofar as it dismisses the appeal. The order from which the appeal is sought is the overruling of an attack upon an order of revivor. In my view, this court acquires no jurisdiction in this appeal. The principal action remains pending and the order here in question, while affecting a substantial right, neither determines the action nor prevents a judgment. Neither is it an order affecting a substantial right made in a special proceeding. Hence, it is an interlocutory order and not a final order defined in R. C. 2505.02. SeeSquire v. Gdn. Trust Co., 147 Ohio St. 1; House v. Lano, 90 Ohio App. 156, 2 Ohio Jurisprudence 2d 662, Appellate Review, Section 76.